On Motion for Eei-iearing.
Mr. Justice Hailey
delivered the opinion of the court.
This case was argued, submitted and decision rendered while my predecessor was chief justice, and the petition for rehearing was filed after my appointment. I have carefully examined and considered the record of the case, together with the motion and argument filed for rehearing, which is based mainly upon the insufficiency of the evidence to support the decree entered, it being claimed that Mrs. Fennell and Mrs. Jessup did not enter into a contract that was clear, certain and unambiguous in its terms, for the reasons: First, the evidence does not show that Mrs. Fennell entered into any contract with Mrs. Jessup, but rather that Mrs. FennelFs daughters made the contract, if any was made, and stress is laid upon the use of the words “we” and “us” by the daughters, as referring *220to themselves and not to their mother. Second, there is no sufficient evidence of authority on the part of the daughters to act as agents for their mother. It is also urged that there is no proof that Mrs. Fennell ever took possession of the property, and- that there is no proof of the identity of the property in controversy.
6. Before specific performance of- a contract will be decreed it must be shown by full, complete and satisfactory proof to be clear, certain and unambiguous in its terms. This is the unquestioned law to be applied to the facts in this case. The testimony of the defendant shows that she was anxious to sell her home place, the property in controversy, for she had placed it in the hands of a real estate agent for that purpose and had personally called upon Mrs. Fennell and talked with her, and at other times with her daughters, about selling it to her, the price she asked being $5,500. She also knew that Mrs. Fennell “had been trying to sell the farm for a long time,” and they talked back and forth and finally she agreed to take $5,300, but they would not give it, and she went home and Mrs. Winkler, one of Mrs. Fennell’s daughters, came over and defendant finally said:
“I will split the difference and we will call it $5,150, but that had nothing to do with the furniture. The furniture was a different thing altogether. They said they could not buy unless they sold the farm.”
Defendant further testified that she received from Mrs. Barr $200 and gave her a receipt written by defendant acknowledging payment of that sum by Mrs. M. Fennell to bind the bargain on the house; that, on the day following the payment of the $200, Mrs. Fennell and her family moved into the premises and took possession. In answer to a question asked her, if the contract prepared by Mrs. Barr on the 16th and which she refused to sign had been so written that it would have bound them to take the land upon the terms in it, would she have signed it, she said: “I presume I would. I do not know exactly. I presume I would”; her reason for not signing' the contract being, as stated in answer to a former question:
“I thought they had all the advantages. They seemed to be *221taking advantage of me, my ignorance of business, I suppose they wanted to bind me and not themselves. Not agreeing to take it unless they wanted to, I thought it was a little too one-sided.”
Then, again, in answer to the question, “What was the price you were willing to take for the land ?” she answered, “I agreed to take $5,150.” The testimony on the part of the plaintiffs shows that Mrs. Fennell owned a farm and was desirous of buying the property in controversy if she could sell her farm, and with that end in view she had talked with defendant and had her daughters talk with her, and on the 13th of January, 1902, Mrs. Fennell received from Mr. Goin the sum of of $50 as part payment of the purchase price of $4,500 for her farm, $2,500 of which was to be paid on March 1, 1902, and the remainder one 3rear from that date; and that, relying upon this sale of the farm, she, through her daughters, entered into the contract with the defendant to pay the defendant $5,350 for the property in controversy, including the carpets and furniture, and upon that day did pay $200 as a part of the purchase price, and received the receipt above mentioned, and on the following day removed from the house in which she was then living into the purchased property and there made improvements, and also sold at a loss personal property which she had in her other residence. It is also shown by the testimony of two disinterested witnesses for the plaintiffs that the defendant stated to them that she had sold her property.
That the defendant was dealing with Mrs. Fennell is shown by her own testimony, wherein she testifies to visiting Mrs. Fennell for the purpose of selling her the property, and also by the receipt she gave for the $200, both of which facts show she did not think she was dealing with Mrs. Fennell’s daughters. The use of the words “we” and “us” by these daughters evidently referred to their mother, for defendant understood they were acting for their mother, who was to furnish the means to purchase the property by selling her farm. The foregoing testimony, together with that set out in the former opinion, I think proves a contract between defendant and Mrs. Fennell which was clear, certain and unambiguous in its terms, *222and such proof is full, complete and satisfactory. The contention on the part of defendant in explanation of the possession of the premises by Mrs. Fennell is that she rented her the premises for a period of 15 months, beginning January 15, 1902, but the proof of this is neither full, complete nor satisfactory, and is contradicted by the two disinterested witnesses heretofore. mentioned. It is urged, however, that there is no proof that Mrs. Fennell ever took possession of the property. This contention is not well founded for the evidence shows that defendant sought to sell to Mrs. Fennell, issued a receipt for $200 to her, and looked to her as the responsible party and principal who was to furnish the money, and these facts, coupled with her subsequent entry thereon, are sufficient proof of her taking possession.
The only remaining question, then, is that of the identity of the property in controversy. This suit is brought by plaintiffs for the specific performance of a contract to convey certain real propertjr discribed in the complaint, and to restrain defendant from prosecuting an action of ejectment against plaintiffs to recover possession of the same premises. The complaint describes the premises and, after setting forth the commencement of the ejectment action -by defendant as plaintiff against plaintiffs as defendants to recover possession of the premises described, alleges a contract whereby defendant sold and agreed to convey “said real premises” to one Margaret Fennell, whose heirs are among the plaintiffs. The answer admits the commencement of the ejectment action, “to recover possession of the same lands and premises in question in this suit;” and that defendant “was on the 15th day of January, 1902, and for a long tune prior thereto had been the owner in fee simple and in possession of the lands and premises described in the complaint herein.” Since there is only one piece of property described in the complaint and defendant admits that her action in ejectment was for the purpose of recovering the possession “of the same lands and premises in question in this suit,” I think there can be no question about the identity of the property in controversy, as it is admitted by the answer, and it is *223unnecessary for any of the witnesses to describe it with particularity. The only property in controversy between the parties was that described in the complaint, the correct description of which is admitted by the answer, and referred to as the same lands and premises in question in this suit.
I therefore concur in the opinion of Mr. Justice Moore, heretofore written herein, and the motion for rehearing is' denied. Affirmed. Rehearing Denied.